Citation Nr: 1513005	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  07-32 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for service-connected sinusitis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to 
August 4, 2007, and on a schedular basis from August 4, 2007 to August 10, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for an increased disability rating for service-connected sinusitis, evaluated at 30 percent.  This case was since transferred to the Newark, New Jersey VARO.  

This appeal was previously before the Board in April 2011.  At that time, the Board determined that the issue of entitlement to a TDIU had been raised by the record.  The Board then remanded both the increased rating claim for sinusitis and the TDIU claim for further development.  On remand, the RO issued a September 2011 rating decision increasing the Veteran's award for service-connected sinusitis from 30 percent to 50 percent, effective May 16, 2006, the date of claim for increase.  The case then returned to the Board, and was again remanded in April 2013 for additional development.  The case now returns to the Board for appellate review. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's sinusitis disability picture cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.

2.  Prior to August 4, 2007, the Veteran was service-connected for sinusitis, rated as 50 percent disabling.

3.  On and after August 4, 2007, the Veteran has been service-connected for two disabilities, sinusitis, rated as 50 percent disabling, and for a mood disorder with depressed features associated with sinusitis, rated as 30 percent disabling, with a combined disability rating of 70 percent.

4.  Between August 4, 2007 and August 11, 2011, the weight of the competent, probative and credible evidence does not demonstrate that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities even when his employment history, educational and vocational attainment, and all other factors having a bearing on the issue have been considered.

5.  As of August 11, 2011, the Veteran was employed on a full time basis.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular evaluation for service-connected residuals of sinusitis under 38 C.F.R. § 3.321(b) (1) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1) (2014).

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and individual unemployability on a schedular or extraschedular basis for all periods on appeal, is not warranted.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an extraschedular rating and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Pursuant to the Board's April 2011 and April 2013 Remands, the Appeals Management Center (AMC) provided the Veteran with a VA examination and referred the claim for extraschedular evaluation to the Director of Compensation and Pension, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2011 and April 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  

Prior to initial adjudication of the Veteran's claim, a September 2006 letter satisfied the duty to notify provisions, but not as to the notice of the degree of disability or effective date elements of service connection. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Corrective notice was provided in September 2009.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he had years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in November 2013. See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, the Veteran was not provided with information on how to substantiate his claim for entitlement to a TDIU prior to the initial September 2011 denial of entitlement to TDIU.  However, information on how to substantiate the claim was provided in a May 2013 letter, which provided the Veteran with a VA Form 21-8940 and requested supporting evidence of his current unemployment.  The Veteran did not respond.  The Board notes VA is not required to consider claims for TDIU where the VA Form 21-8940 has not been completed.  See VA Fast Letter 13-13.  A remand would be not result in any benefit flowing to the Veteran; the Board finds that there is no prejudice to the Veteran.  See generally Medrano v. Nicholson, 21 Vet. App. 165, (2007).

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations for his sinusitis in September 2006, May 2009 and August 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.  The August 2011 VA examination also considered the question of the Veteran's employability, however, as the Veteran had already obtained a full time position by the time of that examination, it was not possible to determine the effects of the Veteran's service-connected disabilities on his ability to obtain gainful employment.  For the same reason, a remand would be not result in any additional benefit to the Veteran on the issue of entitlement to a TDIU.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Entitlement to Extraschedular Evaluation under 38 C.F.R. § 3.321(b)

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient to compensate a veteran for the effects of his or her disability on occupational and social functioning.  See 38 C.F.R. §§ 4.20, 4.27 (2014). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances and symptomatology, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The Board remanded this case for referral for extraschedular consideration in April 2013.  The Board reviewed the record under the test announced in Thun v. Peake, 22 Vet.App. 111 (2008).  The Board's previous findings were only a threshold determination for referral.  See 38 C.F.R. § 3.321(b).  The Board emphasizes that the Board's findings that referral was warranted are not tantamount to findings that an extraschedular rating is appropriate and should be assigned.  See Anderson v. Shinseki, 22 Vet.App. 423, 426 (2009).  The case was referred to the Director of the Compensation Service pursuant to the April 2013 remand.  The Director provided a September 12, 2012, decision that concluded that an extraschedular rating was not warranted.

Despite the Director's conclusion that an extraschedular rating was not warranted, nothing in the language of 38 C.F.R. § 4.16(b) purports to limit the Board's scope of review of the Director's decision, nor is the Board is not bound by the Director's decision.  Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *4 (Vet. App. Jan. 23, 2015).  Therefore, in the case at hand, the Board must conduct a de novo review to determine whether assignment of an extraschedular rating is warranted.  See id.

The propriety of an extraschedular rating is determined by application of a three part test.  See Thun.  These three steps are as follows:

Step 1- The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id.  If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must address step two.

Step 2- The Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those identified by the regulation as 'governing norms,' including 'marked interference with employment' or 'frequent periods of hospitalization.'

Step 3- If the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.

See Thun.  The Board remanded in April 2013 to refer the case to the Director of the Compensation Service for a determination of whether the Veteran's disability picture warrants the assignment of an extraschedular rating.  The Director issued a September 2012 decision that such a rating was not warranted.  The Board notes that the opinion failed to address the allegations of employment interference in any meaningful way.  The Veteran was simply noted to be employed.  The Director's decision is not tantamount to a VA examination or medical opinion, the inadequacy of which must be addressed by a medical expert.  The Director's decision is an adjudicative action, similar to a rating decision issued by a RO.  Any inadequacy is addressed on appeal by the Board.  Remand is not warranted to resolve the questions in this case.

In this case, the Veteran's chronic frontal sinusitis is rated under diagnostic code 6512, which is rated under the General Rating Formula for Sinusitis.

The Board looks first to the Veteran and his wife's accounts of his experience.  A letter received from the Veteran's wife dated November 2006, stated that the Veteran had crust that built up in his nose after the mucus had dried up overnight, and that there was a foul odor coming from the mucus.  She noted cold or rainy weather caused the Veteran to constantly blow his nose and sniffle due to excess mucus caused by the weather.  She also described the Veteran's sleep disturbance due to a clogged airway passage that made it difficult for him to breathe through his nose.  In his April 2007 statement, the Veteran stated he still suffered from headache pressure, discharge of sinuses, crusting and constant running of mucus odor.  In a November 2007 statement, the Veteran's wife reiterated her earlier contentions, adding that the Veteran's condition had become more severe, and he had a "rattling sound" to his breathing when he slept.  She also noted the Veteran complained about pressure and headaches.

The Board has also reviewed the medical evidence of record.  The Veteran was evaluated at September 2006 and May 2009 VA examinations.  No impact on employment, hospitalizations or unusual symptoms was listed in the report.

At a February 2008 evaluation for a mental disability, secondary to sinusitis, the Veteran reported to the examination alone, and stated he had a driver's license.  The Veteran reported that he went to the doctor periodically for his sinusitis and received several medications, including antibiotics and nasal spray.  The Veteran reported he was restricted from working in outdoor environments, as they exacerbated his sinus symptoms.  The Veteran endorsed some recreational activities, which he found enjoyable.  At the time of the examination, the Veteran was unemployed, but the examiner felt the Veteran was employable.

At an August 2011 VA examination, the Veteran reported about 3 or 4 episodes a month which were not incapacitating and were treated medically, as well as 2 or 3 incapacitating attacks of sinusitis a month which were treated with antibiotics and bed rest.  The Veteran reported he was employed full time at the Port Authority.  The examiner concluded the Veteran's sinusitis, in conjunction with his other service-connected disability, would preclude substantially gainful employment of the Veteran's professional classification.

The schedular criteria for rating sinusitis include chronic osteomyelitis, headaches, pain and tenderness of the affected sinus, and purulent discharge of crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Cede 6512, General Rating Formula for Sinusitis.  The rating schedule does anticipate incapacitating episodes that require bed rest and medication.  See 38 C.F.R. § 4.97, Note (defining "an incapacitating episode of sinusitis" to mean one the requires bed rest and treatment by a physician), following the General Rating Formula for Sinusitis.  The Board finds that the schedular criteria for rating sinusitis do reasonably anticipate the symptoms present in this case.

The Veteran's sinusitis disability picture does not exhibit other related exceptional factors such as those identified by the regulation as 'governing norms,' including 'marked interference with employment' or 'frequent periods of hospitalization.'  The Veteran does not allege and the record evidence does not suggest that he has had hospitalizations during the period on appeal for the sinusitis disability.  The Veteran's allegations of interference with employment are those described above, that he had 2 or 3 days of incapacitating episodes per month that require bed rest, during which time he is presumably unable to work.  However, in accordance with the currently assigned 50-percent schedular rating for sinusitis, it is expected that the Veteran's earning capabilities will be impaired, resulting in a considerable loss of working time from exacerbations or illness, due to the nature and severity of the service-connected disability.  38 C.F.R. § 4.1; cf. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability evaluation in itself is a recognition of impairment of industrial capabilities).  Nonetheless, the Veteran is still able to maintain his employment, attend work most days and has not suggested that his sinusitis otherwise interferes with the performance of his job.  In the absence of evidence demonstrating additional interference with employment, to a degree greater than that contemplated by the regular schedular standards, the Board finds that 2 or 3 days of missed work per month does not rise to a level of marked interference.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The Veteran has not been hospitalized.  The Veteran is in receipt of the maximum compensable rating for his sinusitis.  The Veteran's impairment is productive of some industrial loss which is anticipated by the schedule of ratings and the 50 percent rating.  There is no indication that he is unable to perform all the tasks required of employment at the Port Authority.  He continues to maintain a driver's license, and enjoy recreational activities despite his excess mucus production, foul smelling mucus, difficulty sleeping and breathing through his nose, and incapacitating episodes.  Hence, the Board finds that the Veteran's disability picture is not exceptional and does not exhibit related factors such as 'marked interference with employment' or 'frequent periods of hospitalization.'

As such, the Board finds that the preponderance of the evidence is against the Veteran's extraschedular rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities.  For the reasons that follow, the Board finds that prior to August 4, 2007, the Veteran's service-connected disability do not meet the schedular criteria for TDIU and that he was not unemployable due to his service-connected disability even when his employment history, educational and vocational attainment, and all other factors having a bearing on the issue have been considered.  The Board also finds that since August 4, 2007, the Veteran has met the schedular criteria for TDIU, but the evidence does not show the Veteran was unemployable due to his service-connected disabilities.  Further, as of August 11, 2011, the Veteran has been employed full time, and the Veteran is therefore precluded from a TDIU from that point forward.  Thus, the issues presently before the Board are whether the Veteran was entitled to a TDIU on an extraschedular basis prior to 
August 4, 2007 or on a schedular basis from August 4, 2007 to August 10, 2011.  The Board concludes that TDIU is not warranted on a schedular or extraschedular basis for the periods on appeal.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the claimant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

Prior to August 4, 2007, the Veteran was service-connected only for sinusitis, rated as 50 percent disabling.  On and after August 4, 2007, the Veteran was awarded service-connected for a mood disorder with depressed features, rated as 30 percent disabling, with a combined disability rating of 70 percent.  The Veteran's combined rating is 70 percent on and after that dated.  38 C.F.R. § 4.25.  The Veteran does not meet the schedular criteria listed in 4.16(a) prior to August 4, 2007, but does meet the schedular criteria since.  

Though the Veteran did not meet the schedular criteria for a TDIU under 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration prior to 
August 4, 2007, at which time the Veteran met the schedular criteria listed in 4.16(a).

The Board took jurisdiction over the issue of TDIU, as part and parcel of the Veteran's May 2006 claim for an increased rating for his service-connected sinusitis.  The Board noted that in his October 2007 VA Form 9, the Veteran claimed his sinus condition affected his employment and caused him to be removed from his work location in order to prevent further health problems.

In a February 2008 examination for psychiatric disorders, the Veteran stated he entered service with a high school education, and upon discharge from service, completed trade school in 2 locations to learn security and loss prevention.  The Veteran noted that it was in this field that he had primarily worked his entire life.  He stated that he last worked in July 2007, as a security guard, a position he held for 2 years.  Prior to that, the Veteran endorsed working continuously "on an off" since trade school, with a long history of work as a security officer.  He stated he left several jobs and lost several jobs due to his medical condition, noting that he could not work outdoors and that certain environments caused his sinusitis to flare-up.  He reported leaving his most recent position in July 2007 due to working conditions, specifically "air and the fumes."  He noted he was enrolled in the VA sponsored Rehabilitation Program, which he attended approximately 25 hours a week to learn new skills so that he might work in new environments.  The examiner concluded that though the Veteran was unemployed, he was employable.

August 2011, the Veteran underwent a VA examination for evaluation of his service-connected sinusitis.  There, the Veteran reported that he had about 2 or 3 incapacitating attacks of sinusitis per month that required treatment with antibiotics and bed rest.  The examiner noted that the Veteran was employed full time at the Port Authority, but then stated the Veteran's mood disorder, aggravated by sinusitis would preclude substantially gainful employment of his professional classification. 

The objective evidence as to the severity of the Veteran's service-connected conditions does not show that the conditions would prevent him from being employed.  The record demonstrates that the Veteran's service-connected sinusitis interfered with his ability to work as a security officer, a position that he held on and off since service, only insofar as he was required to work outside.  Though the Veteran reported at his 2008 VA examination that he was forced to leave a position in July 2007 due to air and fumes, the record does not demonstrate that the Veteran could not maintain employment in an indoor environment in which he was not exposed to fumes, or that he attempted to find such a position.  Furthermore, the evidence indicates the Veteran was heavily involved in the VA Rehabilitation Program during that time, and was employed full time no later than August 2011.  The 2008 VA examination report did not find the Veteran unemployable.  The evidence has failed to demonstrate that the Veteran's service-connected disabilities have prevented the Veteran from obtaining a position commensurate with his experience and education during the period on appeal, or that he attempted to change the conditions of his employment to something more suitable for his service-connected disabilities prior to his current employment. 

The Board finds that prior to August 2011, the date on which the Veteran was found to have full time employment, the weight of the lay and medical evidence does not demonstrate that the Veteran was precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders.  The evidence further does not show that the Veteran is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is not warranted on an extraschedular basis prior to August 4, 2007, or on a schedular basis since.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.



ORDER

Entitlement to an extraschedular rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) for sinusitis is denied.

Entitlement to TDIU is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


